Name: Commission Regulation (EC) No 479/94 of 3 March 1994 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco
 Type: Regulation
 Subject Matter: regions and regional policy;  farming systems;  agricultural structures and production;  economic policy;  plant product;  production
 Date Published: nan

 4. 3 . 94No L 61 /4 Official Journal of the European Communities COMMISSION REGULATION (EC) No 479/94 of 3 March 1994 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco as to authorize operators who have availed themselves of this option in the past to undertake first processing for the 1993 harvest ; whereas, however, Member States should provide for stringent and specific control measures to prevent fraud ; whereas those provisions should be maintained for the 1994 harvest, whilst special provisions should be laid down for cases where additional quantities are allocated pursuant to Article 11 (3) of Commission Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests (6), as last amended by Regulation (EC) No 268/94 f) ; Whereas Council Regulation (EC) No 1 64/94 (8) amends for the 1994 harvest certain guarantee thresholds provided for in Regulation (EEC) No 2076/92 of 30 June 1992 fixing the premium for leaf tobacco by group of tobacco varieties and the processing quotas allocated by group of varieties and by Member State (9) and introduces in parti ­ cular for Belgium a guarantee threshold of 200 tonnes for the light air-cured group of varieties ; whereas for the cultivation of such a group of varieties in Belgium the production areas referred to in Article 5 (a) of Regulation (EEC) No 2075/92 should be determined and Annex I to Regulation (EEC) No 3478/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Articles 7 and 27 thereof, Whereas, in order to improve the quality of production, Member States should endeavour to limit the areas of production recognized for the grant of the premium and notify the Commission thereof within a suitable period ; whereas to that end the limited production areas should be defined using the municipal boundaries as a basis ; Whereas in view of the relatively small area of French communes, France should be authorized to base the defi ­ nition of the limited production areas on cantons and not communes ; Whereas, in view of the administrative difficulties expe ­ rienced by certain Member States in implementing Commission Regulation (EEC) No 3478/92 (2), as last amended by Regulation (EC) No 3477/93 (3), some dead ­ lines and periods have had to be extended, in particular the dates set for the conclusion and registration of cultiva ­ tion contracts and the final date for the reallocation of additional quantities ; whereas the extension of those time limits and periods should be prolonged for 1 994 ; Whereas in some Member States producer groups carried out first processing themselves ; whereas it was possible under the system which had been established by Article 3 of Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (4), as last amended by Regulation (EEC) No 860/92 (^ whereby first processing was to take place on the basis of a cultivation declaration instead of a cultiva ­ tion contract ; whereas Regulation (EEC) No 2075/92, which replaces Regulation (EEC) No 727/70, no longer provides for this option ; Whereas the absence of such an option has been found to create difficulties of switchover in the industry ; whereas the short space of time between the reform and its imple ­ mentation makes it difficult to discontinue this commer ­ cial practice within the time required ; whereas Regula ­ tion (EEC) No 3478/92 should therefore be amended so HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3478/92 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . For each group of varieties, the production areas referred to in Article 5 (a) of Regulation (EEC) No 2075/92 shall be as laid down in Annex I hereto . Member States shall determine, before 15 February 1995, more limited production areas, based in parti ­ cular on quality criteria . Limited production areas shall not exceed a municipality in area or, in the case of France, a canton. (') OJ No L 215, 30. 7. 1992, p. 70 . 0 OJ No L 351 , 2. 12. 1992, p. 17. (3) OJ No L 317, 18 . 12. 1993, p. 30 . (6) OJ No L 351 , 2. 12 . 1992, p. 11 . 0 OJ No L 32, 5. 2. 1994, p. 20. (8) OJ No L 24, 29 . 1 . 1994, p. 4. 0 OJ No L 215, 30. 7. 1992, p. 77. (4) OJ No L 94, 28 . 4. 1970, p. 1 . (0 OJ No L 91 , 7. 4. 1992, p. 1 . 4. 3. 94 Official Journal of the European Communities No L 61 /5 Before 1 March 1995 Member States shall send the Commission a list of the limited production areas determined, specifying the recognized production area, as shown in Annex I, within which each one is located.' 2. Article 3 ( 1 ) and (2) are replaced by the following : * 1 . Cultivation contracts shall be concluded, except in cases of force majeure, by 14 April of the year of the harvest covered by the contract at the latest. However, that date shall be deferred to 10 May of the same year for contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Regulation (EEC) No 3477/92 Q. For the 1993 and 1994 harvests, Member States are hereby authorized to defer the terminal dates of 14 April and 10 May to 25 May arid 21 June respectively. 2. Except in cases of force majeure, processors must submit concluded cultivation contracts for registration to the competent authority before 1 May of the year of the harvest covered by the contract. However, that date shall be deferred to 20 May of the same year for the registration of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Regulation (EEC) No 3477/92. For the 1993 and 1994 harvests, Member States are hereby authorized to defer the terminal dates of 1 May and 20 May to 11 June and 30 June respectively. competent authorities of the Member State concerned, subject to the group's having presented, in accordance with Article 3 (2) of Regulation (EEC) No 727/70, such a declaration since the 1989 harvest but before 20 June 1992. Cultivation declarations must be submitted to the competent authorities no later than 14 April of the year of harvest covered by the declaration. However, that date shall be deferred to 10 May of the same year for cultivation declarations made as a result of the allocation of additional quantities pursuant to Article 1 1 (3) of Regulation (EEC) No 3477/92. For the 1993 and 1994 harvests, Member States are hereby authorized to defer the terminal dates of 14 April and 10 May to 25 May and 21 June respecti ­ vely.' (b) Paragraph 4 is replaced by the following : '4. Cultivation declarations shall be registered by the competent authority before 1 May of the year of the harvest covered by the declaration, after the information provided has been verified and taking account in particular of data on the production and processing of previous harvests. However, that terminal date should be deferred to 20 May of the same year for the registration of cultivation declara ­ tions made as a result of the allocation of addi ­ tional qualities pursuant to Article 1 1 (3) of Regula ­ tion (EEC) No 3477/92. For the 1993 and 1994 harvests, Member States are hereby authorized to defer the terminal dates of 1 May and 20 May to 1 1 June and 30 June respec ­ tively.' 4. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (*) See page 11 of this Official Journal.' 3 . Article 5a is amended as follows : (a) Paragraph 1 is replaced by the following : * 1 . Where a producer group regarded as a producer in accordance with the third indent of Article 2 of Regulation (EEC) No 3477/92 carries out the first processing of tobacco, the cultivation contract shall, as a transitional measure, be replaced in respect of the 1993 and 1994 harvests, by a cultivation declaration to be submitted to the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1994. For the Commission Rene STEICHEN Member of the Commission No L 61 /6 Official Journal of the European Communities 4. 3 . 94 ANNEX 'ANNEX I Recognized production areas Group of varieties in accordance with the Annex to Regulation (EEC) No 2075/92 Member State Production areas I. Flue-cured Germany Schleswig-Holstein, Lower Saxony, Franconia, Rhine valley and adjacent valleys, Brandenburg, Mecklenburg-Western Pomerania, Saxony, Saxony- Anhalt, Thuringia Greece Sterea Hellas, Thessaly, Macedonia, Thrace, Peloponnese, Epirus France Aquitaine, Midi-Pyrenees, Auvergne, Limousin, Champagne-Ardenne, Alsace, Lorraine, Rhone-Alpes, Franche-ComtÃ ©, Provence-Alpes-Cote d'Azur, Pays-de-Loire, Centre, Poitou-Charente, Bretagne, Languedoc- Roussillon, Normandy, Burgundy, Nord-Pas-de-Calais, Picardy, Ile-de- France Italy Friuli, Veneto, Lombardy, Piedmont, Tuscany, Marche, Umbria, Lazio, Abruzzi, Molkise, Campania, Basilicata, Apulia, Calabria Spain Extremadura, Andalusia, Castile-Leon, Castile-La Mancha Portugal Beira Interior, Ribatejo Oeste , Alentejo, Autonomous Region of the Azores II. Light air-cured Belgium Flanders, Hainaut, Namur, Luxembourg Germany Rhine valley and adjacent valleys, Mittelfranken, Brandenburg, Mecklen ­ burg-Western Pomerania, Saxony, Saxony-Anhalt, Thuringia Greece Macedonia, Thessaly France Aquitaine, Midi-Pyrenees, Auvergne, Limousin, Alsace, Lorraine, RhÃ ´ne- Alpes, Franche-ComtÃ ©, Pays-de-Loire, Centre, Poitou-Charente, Bretagne, Burgundy, Languedoc-Roussillon Italy Veneto, Lombardy, Piedmont, Umbria, Emilia-Romagna, Lazio, Abruzzi, Molise, Campania, Basilicata, Apulia, Sicily, Friuli, Tuscany, Marche Spain Extremadura, Andalusia, Castile-Leon, Castile-La Mancha Portugal Beiras, Ribatejo Oeste, Entre Douro e Minho, Tras-os-Montes, Autonomous Region of the Azores III . Dark air-cured Belgium Flanders, Hainaut, Namur, Luxembourg Germany Rhine valley and adjacent valleys , Mittelfranken, Brandenburg, Mecklen ­ burg-Western Pomerania France Aquitaine, Midi-Pyrenees, Languedoc-Roussillon, Auvergne, Limousin, Poitou-Charente, Bretagne, Pays-de-Loire, Centre, Rhone-Alpes, Provence- Alpes-CÃ ´te d'Azur, Franche-ComitÃ ©, Alsace, Lorraine, Champagne-Ardenne, Picardy, Nord-Pas-de-Calais , Normandy, Burgundy, Reunion Italy Friuli, Trentino, Veneto, Tuscany, Lazio, Molise, Campania, Apulia, Sicily Spain Extremadura, Adalusia, Castile-Leon, Castile-Leon, Castile-La Mancha, Valencia (Comunidad autonoma), Navarre, Rioja, Catalonia, Madrid, Galicia, Asturias, Cantabria, zone of Compezo in the Basque region, La Palma (Canary Islands) IV. Fire-cured Italy Veneto, Tuscany, Umbria, Lazio, Campania Spain Extremadura, Andalusia V. Sun-cured Greece Epirus, Sterea Hellas, Thessaly, Peloponnese, Macedonia, Thrace and Islands Italy Lazio, Abruzzi, Campania, Basilicata, Apulia, Sicily VI. Basmas Greece Thrace, Macedonia, Sterea Hellas, Thessaly VII. Katerini and similar varieties Greece Macedonia, Sterea Hellas, Epirus, Thessaly fill. Kaba Koulak classic, Elassona, Greece Macedonia, Thessaly, Sterea Hellas, Thrace, Epirus, Peloponnese and Myrodata Agrinion, Zichno- Islands' myrodata